

117 S698 IS: Hotspots and Online Technology and Services Procurement for Our Tribes and States Act
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 698IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Manchin (for himself, Ms. Collins, Mr. Tester, Mr. Crapo, Mr. King, Mr. Boozman, Mr. Warner, Ms. Murkowski, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a pilot program through which the Institute of Museum and Library Services shall allocate funds to States for the provision of internet-connected devices to libraries. 1.Short titleThis Act may be cited as the Hotspots and Online Technology and Services Procurement for Our Tribes and States Act or the HOTSPOTS Act.2.Internet hotspot pilot program(a)DefinitionsIn this section, the terms library, State, and State library administrative agency have the meanings given those terms in section 213 of the Museum and Library Services Act (20 U.S.C. 9122).(b)Pilot program(1)In generalNot later than 21 days after the date of enactment of this Act, the Director of the Institute of Museum and Library Services (referred to in this section as the Director) shall establish a 2-year pilot program, through which the Director shall—(A)reserve 2.5 percent of the amounts appropriated to carry out this section to make grants to Indian Tribes and to organizations that primarily serve and represent Native Hawaiians (as the term is defined in section 6207 of the Native Hawaiian Education Act (20 U.S.C. 7517)) to enable such Tribes and organizations to carry out the activities described in subsection (e); and(B)allocate grant funds to States in accordance with paragraph (2) to enable States, through the State library administrative agency, as appropriate, to carry out the activities described in subsection (e).(2)Allotments to States(A)Minimum allotments(i)In generalFor purposes of this paragraph, the minimum allotment for each State shall be $2,000,000, except that the minimum allotment shall be $200,000 in the case of the United States Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, and the Republic of Palau.(ii)Ratable reductionNotwithstanding clause (i), if the sum appropriated to carry out this section is insufficient to fully satisfy the requirement of clause (i), each of the minimum allotments under such clause shall be reduced ratably.(B)Remainder(i)In generalFrom the remainder of any sums made available to carry out this section and not reserved or allotted under subparagraph (A), the Director shall award grants to each State in an amount that bears the same relation to such remainder as the population of the State bears to the population of all States.(ii)DataThe population of each State and of all the States shall be determined by the Director on the basis of the most recent data available from the Bureau of the Census.(c)Grants, contracts, or cooperative agreementsFrom amounts appropriated under subsection (f), $2,000,000 shall be made available for the Director of the Institute of Museum and Library Services for grants, contracts, or cooperative agreements with Federal agencies, public and private organizations, and other entities determined to be eligible by the Director to enable those agencies, organizations, and entities to carry out the activities described in subsection (e).(d)Grants for Indian TribesAn Indian Tribe or organization described in subsection (b)(1)(A) that is eligible for support under section 261 of the Library Services and Technology Act (20 U.S.C. 9161) may designate a Tribal library or Tribal library consortium as a library or consortium that is eligible for grant funds under this section, without regard to whether the library or library consortium is eligible for assistance from a State Library Administrative Agency under the Library Services and Technology Act (20 U.S.C. 9121 et seq.), if the library or library consortium is eligible for support from an Indian Tribe or organization described in subsection (b)(1)(A) under such section 261.(e)Use of grant fundsEach State, Indian Tribe, or other entity receiving a grant, contract, or cooperative agreement under this section shall use funding under this section to—(1)expand digital network access by purchasing and distributing internet-connected devices, such as hotspots, to libraries in low-income and rural areas so that those libraries can—(A)allow individuals to borrow internet-connected devices for home use; and(B)install or upgrade public Wi-Fi access points for use on or near library grounds, including modems, routers, items that combine a modem and a router, and other equipment that might be needed to support increased broadband capacity;(2)provide libraries with funds to pay the other expenses associated with such devices and related services, such as processing, training, associated connectivity, hardware and support, and other necessary expenses related to the retention of these devices and provision of these services; or(3)encourage existing and new partnerships between State and local governments, libraries, nonprofit entities, agencies including the Federal Communications Commission, and telecommunication, broadband, and internet service providers to coordinate the distribution of hotspots and other internet-connected devices and services. (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $200,000,000.